Thornton, J., concurring.
—I eon-cur in the judgment, and in all that is said in the opinion, except that Avhich relates to the constitutionality of section 1239'- of the Political Code. The section is-not-clearly opposed to any provision of the constitution, and in such case, the deference due to the legislature requires that the section beheld constitutional. The constitution should not be so construed as to cut off the right to vote of any citizen ay ho has resided in the state one year preceding the election, in the county ninety days, including a residence in the precinct on the thirtieth day preceding the election. The opportunity of committing fraud under such circumstances, is reduced to a minimum, for many citizens must know of the residence of such a person who has resided in the, county ninety days, ai\d a *83portion of the thirty days’ limit in that precinct of the county where he offers to vote. It must be observed that the person offering to vote must have resided in the county ninety days and a portion of the thirty days to give him a right to vote, and his removal is only from one precinct to another of the same comity.